In an action by a wife for separation, in which the defendant counterclaimed for an annulment or separation, judgment was entered, after trial, granting plaintiff a separation, dismissing the counterclaims, awarding plaintiff $50 a week alimony, and directing defendant to pay a counsel fee. Order modified on the facts by reducing the award of alimony from $50 a week to $35 a week. As so modified, judgment unanimously affirmed, without costs. In our opinion, the amount of the alimony awarded, under all the circumstances, was excessive. Present — Adel, Acting P. J., Wenzel, MaeCrate, Beldock and Murphy, JJ.